APPLICATION FOR REHEARING
No. 3537.
BY THE COURT:
We have before us an application for rehearing by the appellee, together with appellants’ answer brief and appellee’s reply brief. Counsel presents an interesting document and one which raises some questions in our minds as to whether our former decision in this case was correct in all respects. As we stated in our original *628opinion, we approach the case with a predilection towards the view that where there was no employment under the common law rule of employer and employee, that there was no contribution required. Our preliminary view in this matter was much the same in principle as that now urged by counsel for appellee, but we find ourselves compelled to recede from this position by virtue of the statutes as we interpret them. Counsel has made the assertion that we have not passed on all the questions involved in the case. That is probably true and no-matter how many we may have passed on, counsel would still be able to find others on which we did not pass. We are obliged by statute to pass upon all assignments of error, but are not required to go afield to discover errors not assigned. See §12223-21. Errors not argued by brief may be disregarded, but the court in its discretion may consider and decide errors which are not assigned. All errors assigned shall be passed upon by the court, and in every case where a judgment is reversed and remanded in its mandate to the court below, the reviewing court shall state the error or errors found upon which the reversal is founded.
We have given attention to the matters now presented by counsel, but find nothing that has not been considered and we therefore find no good reason why the application should be granted. Application denied.
Counsel makes an intriguing suggestion that in view of the lapse of time since this case was argued, that the application for reconsideration be sustained and the case set down for reargument at the September term, for which counsel for both sides be allowed time in which to cover the authorities and questions presented in the record. The last case cited by the appellee, Mutual Trucking Co. v U. S. of America, No. 4840, U. S. District Court, for the Northern District of Ohio, arises under the Federal Act, which differs from our controlling statute. It is asserted that this is a test case and that since the same was submitted, many additional decisions have been announced which have not been presented to the court in an orderly manner. It has occurred to us that that method of proceeding will not advance final determination of this case by the court of last resort. We believe the better method would be for counsel to directly appeal the case to the Supreme Court as it must ultimately go to that court for a final determination. While we are waiting, as suggested by counsel, for the coming of the September term, the same time could be applied to the preliminary matters in the Supreme Court. If there are any cases that counsel may cite which under the Constitution of Ohio involve a different finding by another Court of Appeals, we would gladly certify the case as in conflict, which would assure counsel of a certain and speedy hearing.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.